Citation Nr: 0806644	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-04 164	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus.



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from October 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating determination of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to separate 10 percent 
disability evaluations for tinnitus, claimed as being present 
in both ears.  


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2000, 2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA). 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  The Board finds that the veteran is 
already receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Analysis

Service connection for tinnitus was established in February 
2000, and the RO assigned a noncompensable evaluation under 
38 C.F.R. § 4.87, DC 6260, effective June 1997 and a 10 
percent evaluation, effective June 1999.  In October 2005, 
the veteran, through his representative, requested an 
increased evaluation for tinnitus, specifically a 10 percent 
evaluation for each ear.  In rating action dated November 
2005, the RO denied the veteran's request on the basis that, 
under DC 6260, a 10 percent evaluation is warranted for 
recurrent tinnitus, whether it is perceived as unilateral or 
bilateral.  The veteran appealed that decision to the Board.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  As set forth above, VA appealed this decision to 
the Federal Circuit.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating in excess of a single 10 percent rating for 
tinnitus.  As the current version of DC 6260 explicitly 
prohibits a schedular rating in excess of 10 percent for 
tinnitus whether perceived in one ear or both, the claim for 
a schedular rating in excess of 10 percent for tinnitus, 
including based on assignment of separate 10 percent ratings 
for each ear, must be denied as lacking legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to separate 10 percent ratings for "bilateral" 
tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


